DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James O’Neill (Reg. No. 69,924) on 8.5.2021.
The application has been amended as follows: 
In claim 1, line 12, replace “the first dielectric insulation layer” with –the dielectric insulation layer--. That is, delete the term –first-- before “dielectric insulation layer”.
In claim 10, line 2, replace “a first width a first height” with –a first width, a first height--.
Cancel claim 15.

Allowable Subject Matter
Claims 1-14 and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or suggest the dielectric insulation layer comprises a first material having a thermal conductivity of between 25 and 180 W/mK, and an insulation strength of between 15 and 50 kV/mm, and an electrically conducting or semiconducting second material, wherein the second material is evenly distributed within the first material, and, the second dielectric insulation layer comprises the first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see p. 5-7, filed 7.28.2021, with respect to withdrawal of the drawing objections and 35 USC 112 rejections of the previous Office Action have been fully considered and are persuasive.  The claims are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346.  The examiner can normally be reached on 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/Andres Munoz/Primary Examiner, Art Unit 2894